 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGould, Inc., Electrical Components Division and In-ternational Brotherhood of Electrical Workers, Lo-cal Union No. 108, AFI,-CIO. Case 12 CA 8042July 21, 1978DECISION AN[D ORI)E-RBY MEMBI RS JENKINS. Mt RPIIY, ANID 1 RtiI:SI)AI.IUpon a charge and an amended charge filed onJanuary 26, 1978,1 and March 31,2respectively. byInternational Brotherhood of Electrical Workers, I.o-cal Union No. 108, AFL CIO, herein called theUnion, and duly served on Gould, Inc., ElectricalComponents Division, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 12, is-sued a complaint and notice of hearing on February14 and an amendment to the complaint on April 13.1against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, amended charge, complaint, amendedcomplaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint, as amended, alleges in substance that on De-cember 22, 1977, following a Board election in Case12-RD-347, the Union was duly certified as the ex-clusive collective-bargaining representative of Efcor'semployees in the unit found appropriate; that onApril 4 the certification v.as amended by substitutingRespondent's name for that of Efcor:4and that, com-tAll dates herein are in 1978 unless otherwise inLdicatedt he amendment substituted the abhove-cillponed rltlne l I Re.ptlldclntfor that of Efcor Die Casting C orporatlon and, or Go uld Inc. :lectricalComponents Division.In a stipulation dated March 23. the parties agreed to substitute theabove-captioned name of Respondent for that of E fcor I)ie ( asting ( irpo-ration (herein called IEfcor) with respect t the ( erti ca tion of Representa-tive dated December 22, 1977 I hereafter. Respondent filed a petition cck-ing to amend the ( ertificatto r of Representativ e bh subst tullng the nal.mieGould. Inc.. Electrical Components I)i.ision. for that of Ifc ,r. ()n April 4the Regional Director for Region 12 issued all order almiendiLn the certifica-tion making the aforesaid substitution of nalres ((t ase 12 A( 20 nal re-ported in bound vo luntes of Board I)ecislonsl4 Official notice is taken ol clie retcord ill he leprersent ilon paocceding,(ases 12 RI) 347 and 12 A 20,(). as the term lecold" i defined ir Seec102.68 and 102.69(g) of the Board's Rules iand Kegulains, Sellis 8. a,amended. See 1.1' E 1ctrois tem.r , It., 166 NlRB 9'8 ( 1967, enild l38tF2d 683 (( A. 4. 1968): (,olden1 Age B'i,'ragc (i. 17 NI R I l.R (197),enfd 415 F 2d 261 (.A. s 1969): Intilrtip (',, vi Pa/.li,. 26h I Supp 573ID.( Va.. 1967); fhi, tt ( rp .164 NlRB 378 ( 1967) enfd 397 1 2d 91( .A. 7. 1968)t Sec. 9)d) of the NL RA a a arilcidedmencing on or about September 8. 1977, and at alltimes thereafter. and more particularly on or aboutJanuary 17. Respondent has refused, and continuesto date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative, al-though the Union has requested and is requesting itto do so. Subsequently. Respondent filed its answersto the complaint and the amended complaint, admit-ting in part, and denving in part, the matters allegedtherein and stating certain affirmative defenses.On May 4. counsel for the General Counsel filedwith the Regional Director for Region 12 a Motionfor Summary Judgment. with attachments. By orderof the same date, the Regional Director referred themotion to the Board for ruling and postponed indefi-nitelv a scheduled hearing.5 Subsequently, on May16, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causew\hy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause and amemorandum in opposition to the General Counsel'sMotion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answers to the complaint and amended com-plaint and response to Notice To Show Cause andmemorandum in opposition to the Motion for Sum-mary Judgment, Respondent, in substance, agreesthat the Union is the certified bargaining representa-tive and that it has refused the Union's demand forbargaining.t but attacks the validity of the Union'scertification on the grounds that the Board improper-ly overruled its objection to the election in the under-lying representation proceeding and failed to direct ahearing on substantial and material issues of factraised by the objection. I he General Counsel, on theIhe l notion iheuled ha e been filed uwai the Bo.rd. rather than theReeional I)lrecli,r. sice it reque ted that the Board grant summar? judg-nlerut litoeer, Respoindcnid , mas ot preludiced bs (ieneral( 'ounsel s filinglf lhe te rillion vslth the Regional Director'In its Mlotili1 flr Sunimiars Judglment, the (ieneral iCounsel aserts thatRespident's refusal to bargatin is estabhlished b, a letter dated January 17,19?8. froim Respondent's personnel director to the t nion tihe alihdits, if.hlch is not contested bh Respondent stating that Respondent has no obhli-g.tion ti bargain since the L nion's certification is invalid Inasmuch as the(ieneral ( ounsel has presented no cieidence sho ing that Respondeni madean earlier deinl l d find e thai the refusal coiiernciced on Januars 17 1978237 NLRB No. 1666 the representation proceeding." We thelrefoi findthat Respondent has not raised an% issue w hich isproperl. litigable in this unfair labor practice pro-ceeding. Accord ingly , we grant the Motion for Sum-mar. Judgiment.1On the basis of the entire record, the Board makesthe follo\ine:[INI)IN(S o() F' \( II II HI S'iNSS 01 RiSPON())I: N IRespondent, a Delaware corporation, is licensed todo business in the State of Florida, where its Electri-cal Components Division is engaged in the manufac-ture of electrical fittings and components at its Tam-pa, Florida facility.I)uring the past 12 months. which is a representa-tive period of time. Respondent has purchased andreceived at its Tampa. Florida, facility, goods andmaterials \alued in excess of $50,000(i which wereshipped to said facilitv directly from points locatedoutside the State of Illorida. During the same periodof time. Respondent shipped products valued in ex-cess of $50.0()00 directly to points located outside theState of Florida.We find, on the bhasis of the foregoing, that Re-spondent is. and has been at all times materialherein, an employer engaged in commerce within themeaninE of Section 2(h) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.ReCspondent conltendl in It t pp-rllh to II 1 l, SlIlill.I\Judgment thai this case presents '\pe.ial rilrcuim nrlce" I'n t1 th i[ H .iderred in fnliJle Iti it ojeti tins in itic enderirkne reprerctlll;tn carc lwlthnerit anid falhing It dirert a hearilg on the di puled 1il;c l th.il I. ,lcIhat, een i llhe Iah ence fe newnis dlc.ecrcd .r pc Picilrlki LIlI.-l, hlr Ce\idence. there should he some de*sice for the HB.lr I t .i kn c led l Iit,nirike.,t .,,d revise lk pitinrm ti -escr the hald assertioin I error Lip-pirtcdl hi the Idential nlrttcrl.ls .irnrdtered h, the HBoard in the underRltinrrprc enitrtl itl prr.ccditi!t l es nit i-InItillte special Ircumintant.n e ulrrantille a ree. mirrnln rin f that delimen it this timeIll Its answer it the c mpllnti Re prndent denies the .ppr prlatcner, -([tie iiuiii In ilt nlic rin dunll l r 1iopp rthr n t, the Mo\tion for Surmin ars.ludmlent Rernrdcinl espliln thi, denial ,n the alleged fact Ihat 1irl-C theSeprtember i. 19h 7 elcrtion it ha,l added rperatis n 11l I1 [;imp:l ir locaionrand Ih1at the pilrdk.,triiol anid trllrntenanl e erlplio)eesOf the added operalionllJ. n 1I h.ire .1 illnlunlilt\ if ilterenCt sith the pr iductlinn and maintenanceempin\ee, descibed In the unit Rcpondent does not rsserl that it refusal[tli haieain Ii hr , cd on a ciinltcltion thai the unit is inapproprlate Rather. itit.tel Ihit it Ir nt hallerntlg the appropriateness , I a prtoduction andriintena nr.c tilit at it r arip;i faitirts. hibt is .hailenglne the p r ibhle Interpretli, iton i thi, lt lln i nlllcdlring the produirton and maintenance emplo?cc rof tihe adided oipellt lrn Respondent. hi'soe er lffers no evidence ,up-p,"rtlng the a lleged eCxpa.inn mi 1petr. ii. the nature ,If A.ork perfrirmedhl these cmpnrhp ,e .ir hrn their o irking c nditilns dniffer from thioe oftunlt cmplo ct, Nr ti there eiderice that .ans pairts has sught incluisrin Ifhlres CliplrorcCe In the unit I urther. noi peilltrn eekring ilarlilcaltin .f thebargaitinrg iunt purei.antt to Scs 1026tib) and 102 11 hudl f the Board',Ruled and KRcuratlinw.t Series 8, a. amended ha hbeen filed We Iherefioreiind the iah e- decnrihed unit ppr, prl.lte f-or the purposeCS f ollective har-h2aliink rlid di n;t reach tr on tidci the uuctlrrln ihether the produitlntiand iT niall e inttl e ip i c- .e t the .i llcered .r ote I. pe nti, tn* c trlhitute nittkren itl t.- tie crt irck tIlother hand. argues that all material issues have beenpreviousl, decided and that there are no litigable is-sues of fact warranting a hearing.Review of the record herein, including that in therepresentation proceeding, Case 12-R[) 347, estab-lishes that. pursuant to the Board's Order approvingthe request for withdrawal of the charge and [)irec-tion of Second Election involving Cases 12 ('A 7421and 12-RD-347.7 a rerun election by secret ballotwas conducted among certain of Efcor's employeeson September 8, 1977. which the Union won b' avote of 52 to 41 with no challenged ballots. Respon-dent filed a timely objection to conduct affecting theresults of the election alleging, inter arlia that unionagents told employees that the Union had waived.forgiven, or discharged their dues arrearages, therebhconferring a material monetary benefit upon employ-ees and interfering with the employees' exercise offree choice of bargaining representative. After inves-tigation. the acting Regional Director for Region 12.on October 13, 1977, issued his Report on Objec-tions, in which he concluded that Respondent's obh-jection was without sufficient merit to warrant set-ting aside the election. Thereafter. Respondent filedtimely exceptions and a supporting brief. On D)ceem-ber 22. 1977, the Board, after reviewing the record inlight of Respondent's exceptions and brief, foundthat the Employer's exceptions raised no material orsubstantial issues of law or fact that would wartrant areversal of the Acting Regional Director's recom-mendation and adopted his findings and recommen-dations and certified the Union as collective-ba-gailn-ing representative of Efcor's employees. I'hatcertification was later amended to substitute Respon-dent's name for that of Efcor. as discussed in foot-note 3, supra.It is well settled that in the absence of newlh dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.!All issues raised by Respondent in this proceedingmwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newl' discotered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inEftotr Die (Cating ( orr,,rjn n,, 2:1 NilRB '61i I1'771See Pitrrhurreh Plr.e (;lart ( ,, \ I R B 1 S 146 it2 i I41iRules and Regulartins of the BoHard. Set s 102 6?i fl Iand 102 91i)l(GOUl LD, INC67 DECI( SIONS OF NAl IONAL LABOR REL.ATIONS BOARD11 111 1 H)R ()R(,ANIZ Ii( ON INVOL(.VtDInternational Brotherhood of Electrical Workers,Local I nion No. 108, AI, ('10. is a labor organiza-tion within the meaning of Section 2(5) of the Act.111 1t: II I :NI AISIKR ABR R ( M I1('1SA. 7Th1 Representation Proccceditn g1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employeesemployed by the Employer at its Tampa, Flor-ida, plant, exclusive of office clerical employees.guards and supervisors as defined in the Act.2. The certificationOn September 8, 1977, a majority of the employeesof Efcor in said unit, in a secret ballot election con-ducted under the supervision of the Regional I)irec-tor for Region 12, designated the Union as their rep-resentative for the purpose of collective bargainingwith Efcor. The Union was certified as the collective-bargaining representative of the employees in saidunit on December 22, 1977. On April 4 the certifica-tion was amended by substituting the name of Re-spondent for that of Efcor. TIhe Union continues tobe such exclusive representative within the meaningof Section 9(a) of the Act.B. The Request To Bargain Wand Respondentl ' Rct/italCommencing on or about December 28, 1977, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about January 17, 1978, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that Respondent has. sinceJanuary 17, 1978, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. 1 : it It(' 01 III ll t N AIK R .A ()R PRAC(II('iS ILPON('()MNIR('TIhe activities of Respondent set forth in section111. above. occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V I'ttF RI NhM ) 'Hav ing found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-proprate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will he accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac PouthrL CompanrY, Inc., 136NLRB 785 (1962): C(ommerce ('ompan d/h .a LamarHotel. 140 NL.RB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5. 1964). cert. denied 379 U.S. 817 (1964): Bur-nett Cln.s truction ('onmpatv, 149 NLRB 1419, 1421(1964). enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CON( I SiONS () LAW1. Gould, Inc., Electrical Components Division, isan employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. International Brotherhood of Electrical Work-ers, Local Union No. 108, AFL CIO, is a labor orga-nization within the meaning of Section 2(5) of theAct.3. All production and maintenance employees em-ployed by the Employer at its Tampa, Florida, plant,exclusive of office clerical employees, guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since December 22, 1977, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in the68 aittliched notice mIirked "i\ppendix." "'(',pies ofsaid notice. on forms prox ied bh the Regional I)i-rectolr for Region 12. after being dul1 signed bv Re-spondent's r.epleselntati e. shall be posted b Re-spondent immediatelx upon receipt thereof, and hemnliit;aimed hb it for (10 coilsecutix e da,, thereatfter.in ccInspIiuous places. incluiding a1ll places, \here no-tiLccs to cInplo ,e,:'s aIire c1i)iilin.i pNl', csted. Reason-lihlt steps s-lil he I:tken h\ Responlldenlt t( i1lIll.'th.it si. d notices .i re not altered. deiclied .or co\ red\ .il\ other maIllterial.(c) Notif the Regional l)irector for Reiton 12. in\iitilng. .ithin 20) dais frontll the date of this ()rder.XstlI t steps hl \c bcen tak taken to corpl her ith.,1l I I II 11h .t lh 0l IlI (t I dI I ctitoL I I , 1 [lIt vl [1i l I C i I If t 1r11lCdSIl.t['( l, l " \i lJ , lc ' ot ' !i 111 Ili I ii rcid][I " Po.tc 1b; (}rdciit Itc INs rlir.ln I[ horl Rc.llllt, fs IilrId \hall I cAl i ',I)CislC. i ItlrIlllnl 1) .1.Jludgmilc [ ,l il t' [ru lc d S,1i1ct ( oui. t .f AppeA,- I n,r,:,, , ,r, ()rdid ,f theX'4llt.l i1 I ,hrl ,l¢,llihR l,t I,,,l'-idAPP[N )DIXNo .n1 1 lo I ,I'LO)i islP()S I ) li ORI)IR {)I 111NII)N tl[, \t IlIeR RI iAIIoNS Bo\RDA1n Agent)e! of the t nited States (Go-ernmentWi ' AIII \o1i refuse to hargain collectivelxconcerning rates of pay. wages, hours. and otherterms and conditions of employment with Inter-national Brotherhood of F lectrical Workers. I o-cal Inioll No. 10()8. AI ('10, as the exclusiverepresentative of the employees in the hargain-inm unit described below.Wi ,ul ,o1] in an'11 like or related mnannerinterfere with. restrainl or coerce our emploxeesin the e\ercise of the rights guaranteed them b\Section 7 of the Act.Vi \I ,, upon request, bargain with theabove-namied U;nion, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours. and other terms and conditions ofemploN ment. and, if an understanding isreached. emhbody such understanding in a signedagreement. T'he bargaining unit is:All production and maintenance emplo\eesenplo cd by the Efnplo er at its Tampa,FIlorida, plant. exclusive of office clerical em-plotees, guards and supervisors as defined inthe Act.o()t I) IN( , i' ( I Rl( \1 ('O(N1P'Nt- IS DI'-SI(Naforesaid appropriate tnllit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about Januar' 17. 1978. andat all times thereafter. to bargain collectivelx with theabove-named labor organization as the exclusi, e bar-gaining representative of all the emplo,,ces of Re-spondent in the appropriate unit. Respondent has eln-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8X(a)() of the Act.6. By the aforesaid refusal to bargain. Respondenthas interfered with, restrained. and coerced. and I,interfering with, restrainisng, and coercing. emplo\ ecsin the exercise of the riglhts guaranteed to thelln inSection 7 of the Act, and thereby has engaged in andlis engaging in unfair labor practices within the mean-ing of Section 8(a)( I ) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the nimean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the Nationall 1 ahorRelations Act, as amended. the National labor- Re-lations Board hereby orders that the Respondent.Gould, Inc., Electrical Components Division. Iaiam-pa. Florida, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectivel\ concerninigrates of pay, wages. hours, antd other terms and con-ditions of employment with International Brother-hood of Electrical Workers. Local I nion No. 108.AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All production and maintenance emplo eesemployed by the Employer at its Tampa. I lor-ida. plant, exclusive of office clerical emplo ees.guards and supervisors as defined in the Act.(b) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namiedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages. hours. and other termsand conditions of employment. and, if an under-standing is reached. embody such understanding in asigned agreement.(b) Post at its Tampa. Florida. plant copies of the(GOU DJ) IN(69